DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. 

Claim Status
Claims 1 and 3-12 are canceled.
Claims 2 and 13-14 are under examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection of claim 14 is withdrawn in view of Applicant’s amendments.   

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2 and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 2 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
Applicant’s Arguments:  On pages 7-9 of the Action, claims 2, 13, and 14 are rejected under 35 U.S.C. §103 as allegedly beingobvious over Averback, U.S. PatentNo. 8,293,703 (“Averback”), in view of Soares Romeiro, etal., U.S. Patent Application Publication No. 2007/0219213 (“Soares”) and Neal, U.S. PatentNo. 6,642,274 (“Neal”). The Action contends that Averback discloses treating men with BPH with the claimed peptide, but recognizes that Averback does not teach that the target patients who are “treatment naive also have been symptomatic for BPH for less than 10 years.” Action at 
The Action provides no rationale as to why a skilled artisan would have found it obvious to identify a treatment naive man having BPH and having symptoms for less than 10 years. The mere fact that such men may exist is insufficient. Unless there is some reason to select this specific subpopulation from all men having BPH, why would a person having ordinary skill in the art identify them and treat them? For example, unless such sub-population of patients had a need or other condition not shared by the remainder of the population, or unless it was known that such subpopulation of patients responded differently to treatment by the claimed peptide, there would have been no reason to identify them, and then treat them.
It was the present applicant that discovered that this sub-population responded unexpectedly better to treatment with the claimed population, when compared to other men suffering from BPH, including those that were treatment failure and having symptoms of BPH for less than 10 years. Accordingly, even if a person having ordinary skill in the art were to have for some reason identified the claimed sub-population of men suffering from BPH, and even if there were an expectation of success in treating BPH, that expectation would exists amongst the entire population of men suffering from BPH. A person having ordinary skill in the art would never have expected the dramatic 
Applicant therefore respectfully submits that it would not have been obvious to identify men having BPH that were treatment naive and symptomatic for less than 10 years, and then administer the claimed peptide to that sub-population. Applicant further submits that a person having ordinary skill in the art would not have expected the dramatic improvement in BPH symptom scores seen only in the claimed sub-population. Accordingly, applicant respectfully requests that the Examiner reconsider and withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first argues that there is no rationale provided for identifying a treatment naïve man symptomatic for BPH for less than 10 years.  This is not found persuasive because they will be identified as such as a BPH patient during examination.  It is standard practice in this art to identify the length of time a patient has had symptoms of the disease from which they suffer.  This would have been an obvious part of the patient analysis before treatment selection.  Therefore, the patient population existing, in this case, is sufficient to make it obvious to identify them and then treat them with the method of Averback, a known BPH treatment.   Applicant argues the subpopulation must be selected from all BPH patients.  This argument is not commensurate in scope with the claims which only require that the patient group be identified.  Thus, this argument is not found persuasive.  There is also no need to know they will respond differently from any other 
With respect to Applicant’s supposed unexpected results, it is not unexpected that some patients respond better than other to a treatment.  Indeed here, the group that responded poorer to the peptide also failed to respond to a prior treatment.  Thus, it is clear that they have, as a group, a disease that is harder to treat.  Thus, it would have been expected that they respond more poorly to the recited treatment.  Furthermore, the extent to which a patient responds to an obvious method of treatment is just a result of performing the obvious method.  Said another way, whatever the treatment efficacy is identified to be in any particular group, it is actually just a latent property of the obvious method.  Such a property does not render non-obvious an obvious method.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145. 
With respect to Applicant’s amendments, only the intended result amplitudes and formula were changed.  Still, these are only intended results and so are not given weight as previously discussed.  Even if they were given weight, they will necessarily occur using the obvious method since all active steps of the claims above are met.



Double Patenting
Applicant’s Arguments over All Double Patenting Rejections: Pages 10-16 of the Action advance obviousness-type double patenting rejections over the following patents and pending applications, each in view of Soares and Neal: 1.    U.S.    Patent No.    7,408,021 in view of U.S.    Patent No. 8,293,703,    in view of    Soares and Neal; 2.    U.S.    Patent No.    7,745,572 in view of U.S.    Patent No. 8,293,703,    in view of    Soares and Neal; 3.    Averback in view of Soares and Neal; 4.    U.S.    Patent No.    8,569,446 in view of U.S.    Patent No. 8,293,703,    in view of    Soares and Neal; 5.    U.S.    Patent No.    8,716,247 in view of U.S.    Patent No. 8,293,703,    in view of    Soares and Neal; 6.    U.S. Patent No. 10,532,081 in view of U.S. Patent No. 8,293,703, in view of Soares and Neal; 7.    U.S. Application Serial No. 14/738551 in view of U.S. Patent No. 8,293,703, in view of Soares and Neal; and 8.    U.S. Application Serial No. 15/808731 in view of U.S. Patent No. 8,293,703, in view of Soares and Neal. Applicant respectfully traverses each of these rejections.
None of the claims of the aforementioned patents and pending applications discloses or suggests administering the claimed peptide to a treatment naive men that have no previous history of drug treatment for BPH and who have been symptomatic for less than 10 years for the reasons discussed above with respect to Averback. Simply put, the Action has failed to provide any claim in the aforementioned patents and pending applications that discloses or even suggests identifying treatment naive men that have no previous history of drug treatment for BPH and who have been symptomatic for less than 10 years, much less administer the claimed peptide to only this identified population. The  claims, and consequently, applicant respectfully requests that the Examiner reconsider and withdraw all of the obviousness-type double patenting rejections.
Similarly, for the reasons noted above, the present claims would not have been obvious over any of the above-listed patents or pending applications, even in view of Averback, Soares, and Neal, due at least to the unexpectedly superior results achieved by the claimed method.
The obviousness-type double patenting rejections based on U.S. Application Serial Nos. 14/738,551 and 14/808,731 (numbers6 and 7 above) rely on claims of these applications. Both of these applications have an effective filing date after the present application. The MPEP §804(I)(B)(1) makes it clear that if the provisional rejection is the only rejection remaining in an application having the earliest effective filing date, the examiner should withdraw the rejection in the application having the earliest effective filing date and permit that application to issue. Should these rejections be the only outstanding rejections, applicant respectfully requests that the Examiner withdraw the rejections and permit the application to issue.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that the claims of the pending or patented applications do not teach the claimed methods.  This is not found persuasive since it is the combined teachings of the patented or copending claims and the prior art which render obvious the instant claims.  Thus, the claims of the other applications do not have to teach all of the limitations of the instant claims alone.  

Also, since this rejection is not the only rejection standing, no double patenting rejection over later-filed applications is withdrawn.
Taken all together, these rejections below must stand.

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7408021  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7745572  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8293703 in view of , in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8569446 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8716247  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10532081  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

s 2 and 13-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 14/738551 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 13-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/808731 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "about" in all claims above, either explicitly or via dependency, is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Said another way, it is not clear how close a value must be to be “about” the recited values of the claims.  This is subjective and there are multiple interpretations of the amplitudes encompassed by the claims.  Thus, the claims are all found indefinite and rejected here. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 13 and 14, and claim 2 via dependency, recite, in part, percentage differences in improvements found by subtracting an improvement seen in treatment native men from the improvement seen from treating treatment failure men and then dividing said difference by the improvement from treatment failure control men.  However, treatment failure control men never received a peptide treatment.  Thus, their use a denominator here for describing a fold difference in improvements between two other groups does not make sense.  Indeed, in Applicant most response dated 12/22/2020, this is not the formula they describe on page 5 for use in finding the increases in improvement recited in the claims.  Also, it is not the formula used on page 69 of the specification either.  Therefore, the formula recited in the instant claims was never contemplated in the original disclosure and constitutes new matter.  Therefore, the claims are rejected here.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642